Citation Nr: 1236825	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-23 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to concurrent retirement and Department of Veterans Affairs (VA) disability payment in an amount greater than $6,500.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The Veteran had active service from August 1969 to August 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decisional letter of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In February 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran served on active duty in the United States Air Force from August 1969 to August 1991 and voluntarily retired after 22 years of active service

2.  The Veteran was entitled to $6,500 of retroactive payments due to payments which had been previously withheld but later permitted by statutory changes establishing the Concurrent Retirement and Disability Payment (CRDP) program, effective from January 1, 2004, for the period January 2004 through November 2004.


CONCLUSION OF LAW

There is no legal basis to award the Veteran concurrent retirement and VA disability payment in an amount greater than $6,500.  10 U.S.C.A. §§ 1414 (West 2002); 38 U.S.C.A. §§ 5304(a)(1), 5305 (West 2002); 38 C.F.R. § 3.750 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board observes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on facts.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Nevertheless, it is noted that the April 2010 Statement of the Case (SOC) included the laws and regulations pertaining to concurrent receipt of retirement pay and disability compensation.  The Veteran submitted various statements and testimony subsequent to receiving the SOC, but did not identify any additional pertinent evidence which should have been obtained.  Thus, no further notification or development of evidence in this appeal is required.

Notably, written communications from the Veteran and his hearing testimony reflect his disagreement with the apportioned amount paid to his ex-wife.  However, the apportioned payments to the Veteran's ex-wife are not relevant to this appeal and the discussion herein is limited to the retroactive payments due to the Veteran under the CRDP program.  

Factual Background, Legal Criteria and Analysis

The Veteran voluntarily retired from the military after 22 years of service.  

An October 2004 rating decision awarded the Veteran a total (100 percent) rating based on individual unemployability(TDIU) from August 2003.  

A May 21, 2008 letter from the Defense Finance and Accounting Service ((DFAS) a separate entity of Department of Defense) informed the Veteran that the law had been amended and retired military members who had previously received or were currently receiving Combat Related Special Compensation (CRSC) and/or CRDP were now eligible to have their entitlement(s) recalculated based on retroactive ratings awarded by VA.  Because of the amendments, the Veteran's account was reviewed for the period January 2004 through April 2008, revealing that he was entitled to a retroactive CRDP (retirement) payment of $930.  He was also notified that the review indicated that he might be due additional compensation from VA.  

A June 2008 DFAS One-Time Payment Worksheet for the Veteran calculated from January 2004 to October 2004 shows his monthly retirement pay, CRDP award, VA award, and potential VA restoration payment due of $650 per month for a total of $6,500 for the 10 month period.  Specifically, according to VA disability compensation and payment history and the June 2008 DFAS One-Time Payment Worksheet, determination of the Veteran's CRDP restoration was based on his compensation rate of 100 percent, which entitled him to restoration of up to $750 monthly of previously withheld compensation for 10 months beginning January 1, 2004 (the effective date of CRDP amendment).  These records show that, from January 1, 2004 to November 1, 2004, the Veteran was paid retired pay in the amount of $958 and disability compensation in the amount of $1,665 for a total of $2,623 per month.  However, he was only entitled to the greater amount of either retired pay or VA compensation due to the statutory prohibition against duplication of benefits in effect at the time the award was made.  Accordingly, each month, the Veteran was entitled to a maximum payment of $2,530 representing the monthly compensation rate because that amount was greater than his retirement rate of $1,746.  The record also shows that the Veteran was overpaid $100 each month during this 10 month period; thus, the $750 restoration rate was reduced by the $100 overpayment per month and resulted in a net monthly restoration rate of $650 or $6,500 for the 10 month period from January 1, 2004 to November 1, 2004.  (Notably, the record does not show and the Veteran does not contend that he has appealed an overpayment against his disability compensation award.)  

An October 6, 2008 letter from DFAS informed the Veteran that the law now provides for full concurrent receipt for retirees rated 60 to 90 percent disabled with a VA designation of unemployable.  He was notified that he might be entitled to an increase in his CRDP and could be paid this increase retroactively for qualifying months occurring between January 2005 and September 2008.  He was further notified that, if he was currently in receipt of CRDP, 60 to 90 percent disabled, and with the designation of unemployable, he would receive a Retired Account Statement (RSA) and see an increase in his November 3, 2008 retired pay payment.  However, if he was already receiving the maximum CRDP allowable by law then there would be no change in his current monthly entitlement.  

In December 2008, VA notified the Veteran that, under the Defense Authorization Acts of 2003 and 2004 and based on information in his military retired pay and VA records, he was entitled to a retroactive CRDP compensation payment of $6,500, which covers the period from January 1, 2004 through November 1, 2004.  

In his December 2009 notice of disagreement, the Veteran refers to the December 2008 VARO decisional letter and a June 2008 DFAS One-Time Payment Worksheet and argues that he was 100 percent disabled from August 2003; however, the DFAS calculation sheet shows CRDP of 80 percent back to January 2004 and does not include November and December 2004.  He also refers to an October 6, 2008 letter from DFAS and claims that he was 100 percent disabled from Januray 2005 through September 2008, but he was not paid as provided in the letter.  

In general, there is a prohibition on the concurrent payment of military retired pay and VA disability compensation pay without a waiver of a portion of the retired pay.  See 38 U.S.C.A. § 5304; see also 38 U.S.C.A. § 5305.  This prohibition is why the RO withheld portions of the Veteran's disability payments for certain periods.  This was done to avoid an overpayment due to a duplication of benefits.

Legislation, however, has been enacted to allow certain Veterans to receive some measure of concurrent payments for both their retired military pay and their VA disability compensations.  The two applicable programs are known as Combat Related Special Compensation (CRSC) and Concurrent Retirement and Disability Payment (CRDP). 

The CRSC program was established by the National Defense Authorization Act (NDAA) for Fiscal Year 2003, Pub. L. No.107-314 § 636, in December 2002.  The purpose of the legislation was to allow receipt of partial or full military retired pay and VA disability compensation to eligible military retirees with combat-related disabilities.  CRSC became effective June 1, 2003.  Under a prior version of the law, CRSC was payable when a Veteran had a combined 60 percent service-connected, combat-related disability, and was evaluated as individually unemployable due to the service-connected disabilities.  See Veterans Benefits Administration (VBA) Manual M21-1MR, Part III, Subpart v, 5.A.7.  Under an amended version of the program, eligibility was expanded effective January 1, 2004, such that the basic eligibility for CRSC would be met if the Veteran had completed 20 years of service and had a qualifying combat-related disability.  The change in law was codified at 10 U.S.C.A. § 1413a.  Notably, the criteria for CRSC do not require a Veteran to have actually engaged in combat.  The pertinent military department makes the final determination regarding qualifying disabilities.  This is not a VA program.  Id.  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, precedent opinions of the General Counsel of the VA and precedential decisions to courts of superior jurisdiction.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a). 

In addition, the National Defense Authorization Act of 2004 established CRDP, effective January 1, 2004.  CRDP is a program that is available to military retirees who served a minimum of 20 years creditable service, including service in the National Guard and Reserves.  CRDP restores some or all of the military retired pay that was deducted due to receipt of VA service-connected disability compensation.  Retirees must be rated 50 percent or more disabled by VA and, unlike CRSC, the disabilities do not have to be combat-related.  Retirees are not required to apply for this benefit; enrollment is automatic.  Qualified retirees with a 100 percent VA disability rating were subject to a phase-in period for payments only from January 1, 2004, to December 31, 2004.  After December 31, 2004, such individuals are generally eligible for full payment of their military retired pay and VA disability compensation, with some limitations.  See 10 U.S.C.A. §§ 1414; M21-1MR, Part III, Subpart v, 5.A.6. 

In this case, the Veteran is in receipt of CRDP payments, according to the payment record supplied to him with the December 2008 notice letter, and there is no indication that he has been deemed eligible for benefits under the CRSC program. 

VA is not the agency responsible for making the determination of CRSC eligibility in the first instance.  The Veteran must apply with his own service department through the Defense Finance and Accounting Service (DFAS).  See M21-1MR, Part III, Subpart v, 5.A.7; see also 10 U.S.C.A. § 1413a (West 2002).  Once a determination as to eligibility has been made by DFAS, and notice provided to VA, the Veteran's compensation can be adjusted accordingly.  In this case, however, the RO's communication with DFAS has only indicated that the Veteran is under the CRDP program (and he does not otherwise contend entitlement to CRSC).  As noted above, VA in general, and the Board in particular, cannot address determinations of eligibility to CRSC in the first instance.  Thus, the Board's sole focus in this appeal is whether the Veteran is entitled to CRDP compensation in an amount greater than $6,500.

According to the December 2008 decisional letter, the RO determined the Veteran was entitled to a retroactive compensation payment of $6,500, for the period of January 1, 2004 through November 1, 2004.  Although, as claimed by the Veteran, he has been 100 percent disabled since August 2003; retroactive CRDP cannot be paid prior to January 1, 2004, because benefits cannot be awarded under this program for periods prior to the effective date of the amended legislation.  The Veteran also contends that the DFAS calculation sheet does not include November and December 2004.  However, as withholding of compensation to account for retired pay terminated November 1, 2004, there was no entitlement to restoration pay after that date and further calculations are not necessary.  Accordingly, entitlement to concurrent retirement and VA disability payment in an amount greater the $6,500 is denied.

It is noted that the Veteran has also disagreed with an October 6, 2008 letter from DFAS, claiming that he was 100 percent disabled from January 2005 through September 2008 and he has not been paid.  However, DFAS is a separate entity of Department of Defense and is not governed by VA.  Thus, VA does not have jurisdiction to address is disagreement with DFAS determinations.  

The Board is sympathetic to the Veteran's arguments, but, unfortunately, is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].").  Since the Veteran's claim fails because of an absence of legal merit or lack of entitlement under the law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to concurrent retirement and VA disability payment in an amount greater than $6,500 is denied.


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


